Citation Nr: 0525544	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for schizophrenia.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from July 1977 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for schizophrenia in a 
June 1978 rating decision and properly notified the veteran, 
who did not initiate an appeal of that decision.

3.  Evidence received since the June 1978 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.

4.  There is no evidence of bipolar disorder in service and 
no nexus between the veteran's current bipolar disorder and 
his service.


CONCLUSIONS OF LAW

1.  The rating decision of June 1978 is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  

2.  No new and material evidence that raises a reasonable 
possibility of substantiating the claim has been received 
since the June 1978 rating decision to reopen a claim for 
service connection for schizophrenia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Service connection for bipolar disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. At 
45,620.  Because the veteran's claim was received in October 
2002, the amended regulations apply.  

New and Material Evidence to Reopen Schizophrenia Claim

The veteran submitted his original claim for service 
connection for schizophrenia in October 1977.  Based on pre-
service medical records showing a diagnosis of schizophrenia 
prior to service, the RO denied the veteran's claim in a June 
1978 rating decision, finding that the veteran's 
schizophrenia existed prior to service.  Although the RO 
provided notice of the denial, the veteran did not initiate 
an appeal.  Therefore, the RO's decision of June 1978 is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977).    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In October 2002, the appellant filed another claim for 
schizophrenia.  The RO denied this claim in a November 2002 
rating decision finding that the evidence submitted in 
connection with the claim for schizophrenia did not 
constitute new and material evidence because, although it was 
new, it did not bear directly and substantially upon the 
issue of whether the veteran's schizophrenia disorder existed 
prior to service.  

The Board notes that even though the RO's November 2002 
rating decision found that there was no new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.  

Upon review of the record, the Board finds that while some of 
the evidence received since the June 1978 rating decision is 
new, such evidence does not raise a reasonable possibility of 
substantiating the claim.  For instance, private medical 
records from Foote Memorial Hospital dated from February 1979 
to June 1980 and VA medical records dated from January 1978 
to October 2002 show treatment for schizophrenia.  These 
records, while new, do not challenge the RO's finding that 
the veteran's schizophrenia existed prior to service.  Nor do 
they show that the veteran's schizophrenia was aggravated 
during service.  Given that none of these records raise a 
reasonable possibility of substantiating the claim, the 
evidence is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108.



Service Connection for Bipolar Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran alleges that he developed bipolar disorder during 
service.  While the veteran's service medical records show 
treatment for schizophrenia, a psychotic disorder, these 
records are negative for any diagnosis of bipolar disorder or 
any other mood disorder, providing evidence against this 
claim.  VA medical records show that the veteran was first 
diagnosed with bipolar disorder approximately 21 years after 
service in August 1999.  These records are negative for any 
medical opinion that relates the veteran's bipolar disorder 
to service and the veteran has not submitted such an opinion 
from a private physician.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Given the evidence of record, the Board finds that service 
connection for bipolar disorder is not warranted.  There is 
no showing of bipolar disorder during service or until over 
twenty years after service.  The veteran's claim for service 
connection implicitly includes the assertion that his bipolar 
disorder is related to service, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a link between his mood disorder and its 
relationship to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection. As there is 
no evidence that the veteran's bipolar disorder is related to 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

The Board declines to obtain a medical nexus opinion with 
respect to the above discussed claim as there is no evidence 
linking the veteran's bipolar disorder to his service.  While 
there is a current diagnosis of bipolar disorder, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the negative examination performed at 
separation from service and the first suggestion of pertinent 
disability more than one year after active duty, relating the 
veteran's claimed disorder to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R.  § 3.102 (2004).  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2002 and March 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decisions on 
appeal, the statements of the case (SOCs), and the 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
February and August 2003 SOCs.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOCs, and SSOC generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, and private medical records.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


ORDER

Because new and material evidence has not been received, the 
claim for service connection for schizophrenia is not 
reopened; the appeal is denied.

Service connection for bipolar disorder is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


